Nos. 04-01-00110-CR; 04-01-00111-CR; 04-01-00112-CR; 04-01-00113-CR; 
04-01-00114-CR; 04-01-00115-CR & 04-01-00116-CR
Margie Mata DELGADO,
Appellant
v.
The STATE of Texas,
Appellee
From the 379th Judicial District Court, Bexar County, Texas
Trial Court Nos. 2000CR3180; 2000CR3181; 2000CR5578; 
2000CR5580; 2000CR5181 & 2000CR5182
Honorable Bert Richardson, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Tom Rickhoff, Justice
		Alma L. López, Justice
Delivered and Filed:	May 23, 2001
DISMISSED FOR LACK OF JURISDICTION
	Margie Mata Delgado ("Delgado") filed a general notice of appeal to complain of her
convictions based on a plea of guilty.  The punishment assessed did not exceed the punishment
recommended by the prosecutor and agreed to by Delgado.  To invoke the court's jurisdiction over
these appeals, rule 25.2(b)(3) requires that the notice of appeal specify that the appeals are from a
jurisdictional defect, specify that the substance of the appeals was raised by written motion and ruled
on before trial, or state that the trial court granted permission to appeal.  Tex. R. App. P. 25.2(b)(3).
Because Delgado's general notice of appeal did not meet any of the requirements of rule 25.2(b)(3),
this court only has jurisdiction to consider issues relating to the trial court's jurisdiction.  See Cooper
v. State, No. 1100-99, 2001 WL 321579 (Tex. Crim. App. Apr. 4, 2001); Martinez v. State, 5
S.W.3d 722, 724-25 (Tex. App.--San Antonio 1999, no pet.).
	Given the jurisdictional limits on Delgado's appeal, we ordered appellate counsel to submit
a letter identifying the issues to be raised on appeal and explaining how this court had jurisdiction to
consider those issues.  Appellate counsel responded by stating that no issues relating to the trial
court's jurisdiction exist to be raised on appeal.  Because the appeals do not raise any issues that this
court has jurisdiction to consider, the appeals are dismissed for lack of jurisdiction.
							PER CURIAM
DO NOT PUBLISH